 

Green Brick Partners, Inc. 8-K [grbk-8k_061615.htm]

Exhibit 10.1

 

THIRD RENEWAL, EXTENSION, AND MODIFICATION
OF PROMISSORY NOTE
AND
THIRD AMENDMENT TO BUSINESS LOAN AGREEMENT
(“Agreement”)

 

Effective Date: September 23, 2014 Original Promissory Note: Effective Date:
October 13, 2011 Lender: Inwood National Bank
7621 Inwood Road
Dallas, Texas 75209 Borrower: JBGL Builder Finance, LLC
3131 Harvard Avenue, Suite 103
Dallas, Texas 75205 Stated Principal Amount: $6,000,000.00 Maturity Date:
October 13, 2012     First Renewal:   Effective Date: October 13, 2012 Stated
Principal Amount: $8,000,000.00 Maturity Date: October 13, 2013     Second
Renewal:   Effective Date: October 13, 2013 Stated Principal Amount:
$25,000,000.00 Maturity Date: October 13, 2014      

 

Collateral:

a.Commercial Security Agreement (“Security Agreement”) dated effective as of
October 13, 2011, as amended, granting a security interest in all of Borrower’s
existing and future notes receivable, and other items of collateral more fully
described therein and made a part hereof. (The Security Agreement and
corresponding security interests described therein are to be released hereby, as
described below).

b.Terms, Conditions, and Provisions contained in that certain Business Loan
Agreement (Asset Based), as amended (collectively, “Loan Agreement”), dated
effective as of October 13, 2011, executed and delivered by Borrower and Lender.

 

 

 

c.Cross-Pledge Agreement dated effective as of October 11, 2013, entered into by
and among Lender, Borrower and JBGL Model Fund 1, LLC, a Texas limited liability
company (“Cross-Pledge”)

 

d.Deed to Secure Debt, Assignment of Rents and Leases, Security Agreement and
Fixture Filing (“Deed to Secure Debt”), dated effective as of November 13, 2014,
entered into by and among Johns Creek 206, LLC, a Georgia limited liability
company, as Grantor. Lender, as Grantee, and Borrower, as Borrower named
therein, duly filed and recorded on November 18, 2013, in Deed Book 53336, Page
608, Instrument Number 2013-0289636, Clerk of Superior Court, Fulton County,
Georgia.

(Original Promissory Note, First Renewal, and Second Renewal are hereafter
collectively referred to as the “Promissory Note”, and the Security Agreement,
Loan Agreement, Cross-Pledge, and Deed to Secure Debt, and all documents and
instruments described therein are hereafter collectively referred to as the
“Collateral Documents”).

 

Modification to Promissory Note:

1. Maturity Date. The maturity date of the Promissory Note is hereby extended
from October 13, 2014 to October 13, 2015 (“Maturity Date”). Borrower will pay
regular monthly payments of all accrued and unpaid interest due as of each
payment date, beginning October 13, 2014, with all subsequent interest payments
to be due on the same day of each month thereafter until the Maturity Date, when
all unpaid principal and accrued but unpaid interest shall be due and payable in
full.

Modification and Amendment to Loan Agreement:

1. Financial Reporting Requirements. Borrower’s affirmative covenants contained
in the Loan Agreement requiring Borrower to provide various financial reports
are hereby deleted and substituted with the following:

“Annual Statements. As soon as available, but in no event later than one hundred
twenty (120) days after the end of each fiscal year, Borrower shall furnish to
Lender audited financial statements of Borrower’s balance sheet and income
statement for the year ended, and containing all other financial information
required by Lender, compiled and prepared by a certified public accountant
satisfactory to Lender.

“Interim Statements. As soon as available, but in no event later than sixty (60)
days after the end of each month. Borrower shall furnish to Lender Borrower’s
balance sheet, income statement, and profit and loss statement, for the month
ended, prepared by Borrower in reasonable form and substance acceptable to
Lender.

“Tax Returns. Within thirty (30) days after the earlier of the due date, the
date of filing, or the date any duly filed extension of filing expires, but in
any event on or before October 15th of each year, true, correct, and complete
copies of IRS annual tax returns for Borrower shall be delivered to Bank.”

 

 



2. Release of Collateral. Effective as of the Effective Date hereof, Borrower
and Lender agree that the Security Agreement and corresponding security
interests described therein are hereby terminated and released as collateral for
the loan described herein. Notwithstanding the foregoing or anything contained
herein to the contrary, in no event shall the Cross-Pledge or Deed to Secure
Debt, or any collateral other than the Security Agreement, be hereby released.

3. Covenant Compliance Certificate. From and after the Effective Date hereof,
Borrower shall no longer be required to provide Lender with a detailed note
receivable listing.

4. Restrictions on Guaranties. From and after the Effective Date hereof,
Borrower shall be permitted to provide any unsecured guarantee of any debt or
obligation.

5. Maximum Debt-to-Worth Requirements. From and after the Effective Date hereof,
and while any of the indebtedness and obligations owed by Borrower to Lender and
arising out of the Promissory Note and the Collateral Documents remains in
effect and unpaid, Borrower shall maintain a Debt-to-Worth ratio not to exceed
1-to-1. For purposes hereof, “Debt-to-Worth” ratio shall mean the sum of
Borrower’s total debt for borrowed money (excluding any unsecured guarantee)
divided by Borrower’s total Net Worth. As a consequence of the foregoing
requirement, the existing Tangible Net Worth Requirement is hereby terminated
and no longer in effect.

6. Termination of Borrowing Base; Additional Collateral. The term “Borrowing
Base”, as defined in the Loan Agreement, is hereby deleted and the loan
described herein shall no longer be governed by a “Borrowing Base”. Borrower
covenants and agrees that Borrower will hereafter provide additional collateral
when required for the loan to remain in compliance with all of Borrower’s
warranties, representations, covenants, and other requirements described in the
documents evidencing the loan described herein. Any such additional collateral
will be in a form and of a value acceptable to Lender in its sole discretion.

7. Partial Release of Lien. Borrower and Lender agree that, upon the sale and
release of single-family residence lots which are collateral for the loan
hereunder and more fully described in the Deed to Secure Debt, Lender will not
require application of the proceeds of such sale to the outstanding balance owed
hereunder; rather, such net sale proceeds will be used to reduce the value of
the collateral pool available for inclusion in calculating and complying with
financial covenants and obligations including, but not limited to maintaining a
loan-to-value not to exceed sixty percent (60%).

Borrower and Lender acknowledge and agree that this Agreement is given in
renewal, extension, and modification, and not in extinguishment, of the
Promissory Note. Borrower hereby ratifies all previous advances, draws, and draw
requests made under the terms of the Promissory Note and, further, Borrower
hereby reaffirms all terms, conditions, and obligations of Borrower contained in
the Promissory Note, the Loan Agreement, the Security Agreement, the
Cross-Pledge, the Deed to Secure Debt, and all collateral and ancillary
documents thereto, except as modified herein. Borrower agrees that, except as
otherwise provided and agreed herein, such modification shall in no manner
alter, effect, impair, or abrogate the Promissory Note or the Collateral
Documents describing the liens and security interests and collateral interests
securing the payment of same, and that said liens, security interests, and
collateral interests shall not in any manner be waived; the purpose of this
instrument being simply to modify the terms of the Promissory Note and the Loan
Agreement as forth above. Except as modified above, all terms and provisions of
the Promissory Note, the Collateral documents, and of the instrument or
instruments creating or fixing the liens, security interests, and collateral
interests securing the payment of same are and such shall be, and remain, in
full force and effect as therein written.

 

 



To the extent a conflict exists between the terms and conditions contained in
this Agreement and the Note and Collateral Documents, this Agreement shall
control.

Executed effective as of (but not necessarily on) the date first written above.

Borrower:         JBGL Builder Finance, LLC,         By: /s/ James R. Brickman  
  James R. Brickman, Manager         Lender:         INWOOD NATIONAL BANK      
  By: /s/ Keil W. Strickland     Keil W. Strickland     Vice President  



 

 

 

NO ORAL AGREEMENTS
DISCLOSURE

September 23, 2014

 

TO:JBGL Builder Finance, LLC
Attn: Jim Brickman
3131 Harvard Avenue, Suite 103
Dallas, Texas 75205

Re:Third Renewal, Extension, Modification, and Amendment of an original loan in
the stated principal amount of $6,000,000.00 (“Loan”), dated October 13, 2011,
from Inwood National Bank (“Bank”) to JBGL Builder Finance, LLC (“Borrower”)



Gentlemen:

Pursuant to the requirements of Texas law, the Bank notifies you of the
following:

THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

The “Loan Agreement” referred to above includes all promises, promissory notes,
agreements, loan agreements, deeds of trust, guaranty agreements, undertakings,
security agreements, assignments, or other documents, or commitments, or any
combination of those actions or documents which the Borrower or Guarantor, or
both, may have signed or received relating to the Borrower’s transaction with
the Bank represented by, among other things, a Third Renewal, Extension, and
Modification of Promissory Note and Third Amendment to Business Loan Agreement,
dated effective as of the date hereof, in the current stated principal amount of
$25,000,000.00, executed by Borrower and payable to the order of Bank. This
notice does not apply to any credit card, charge card, or an open-end account
intended or used primarily for personal, family, or household use.

  INWOOD NATIONAL BANK       By: /s/ Keil W. Strickland     Keil W. Strickland  
  Vice President



 

 

 



BORROWER:       JBGL Builder Finance, LLC,       By: /s/ James R. Brickman    
James R. Brickman, Manager  

 



 

 

 

FEE SCHEDULE

 

JBGL Builder Finance, LLC
#104403439

 



Origination Fee  $50,000.00  Inspection Fee  $2,500.00  Attorney Fee  $700.00 
Flood Determination Fee  $16.00  TOTAL:  $53,216.00 

 

Acknowledged this 30th day of September, 2014.

JBGL Builder Finance, LLC,

 



By: /s/ James R. Brickman     Printed Name:  James R. Brickman    
Title:  Manager  

 

INWOOD NATIONAL BANK

 



By: /s/ Keil W. Strickland   Printed Name: Keil W. Strickland   Title: Vice
President  

  



 

